Citation Nr: 9932468	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO. 98-00 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30
percent disabling.  

Entitlement to a temporary total convalescent rating based on 
a period of hospitalization at a VA medical facility from 
June 9, 1997 to July 26, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).





REMAND

Regarding the issue of a temporary total based on the period 
of hospitalization in June and July 1997, it is noted that 
the veteran was admitted to the Fort Lyon, Colorado, VA 
Medical Center (VAMC), but the record is unclear as to how 
much, and to what extent, the veteran received treatment for 
his service connected PTSD.  An investigation into this 
matter must be accomplished prior to appellate consideration.  

Regarding the issue of an increased rating for PTSD.  Review 
of the record shows that an examination was conducted by VA 
in May 1997.  At that time, the examiner assigned a GAF score 
of 55, based solely on the veteran's PTSD.  A score of 42 was 
assigned on the basis of further disability due to non-
service-connected substance abuse and a personality disorder.  
A statement was also received from a psychologist who has 
been treating the veteran for VA since 1994.  In this letter, 
received by VA in December 1997, she assigned a GAF score of 
40.  Where there is a wide diversity of medical opinion, an 
additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  

Under these circumstances, the case should be remanded for 
the following:

1.  The RO should request that the VAMC 
conduct a medical review of the records 
of the treatment that the veteran 
received at that facility during the 
period of hospitalization from June 9, 
1997 to July 26, 1997.  The VAMC should 
be requested to render an opinion as to 
whether or not the veteran received 
treatment for his service connected PTSD 
during his hospital stay and whether or 
not any treatment rendered for PTSD was 
instituted and continued for a period in 
excess of 21 days.  See 38 C.F.R. § 4.29.  
A complete rationale for all conclusions 
reached should be provided.  

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with 
the examination.  If possible, a Global 
Assessment of Functioning (GAF) score 
attributable solely to the PTSD should be 
assigned.  The examiner is then requested 
to offer an opinion as to whether and to 
what degree the veteran's PTSD renders 
him incapable of obtaining and 
maintaining gainful employment.  For any 
psychiatric disorder(s) other than PTSD 
that are identified, the examiner should 
state what, if any, additional disability 
is associated with those disabilities.  
All opinions should be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.


When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












